Case: 13-12835   Date Filed: 02/11/2014   Page: 1 of 4


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-12835
                        Non-Argument Calendar
                      ________________________

        D.C. Docket Nos. 1:12-cv-21326-KMW; 09-16850-BKC-AJC



In re: ALEJANDRO ANTONINI,

                                        Debtor.
__________________________________________________________

ALEJANDRO ANTONINI,

                                             Plaintiff - Appellant,

                            versus

FRANKLIN D. DURAN,

                                             Defendant - Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (February 11, 2014)
              Case: 13-12835    Date Filed: 02/11/2014   Page: 2 of 4


Before TJOFLAT, HULL and MARCUS, Circuit Judges.

PER CURIAM:

      Alejandro Antonini appeals the District Court's decision affirming the final

judgment of the Bankruptcy Court entered following a bench trial in In re:

Alejandro Antonini, Case No. 09-15850, and in the adversarial proceeding in

Franklin D. Duran v. Alejandro Antonini, Case No. 10-03792. In December 2008,

Antonini and his company, Venuz Supply, Inc., commenced an involuntary

Chapter 7 case against Duran, alleging that Duran was insolvent and owed them,

respectively, $281,000 and $360,950. In April 2009, Antonini and Venuz Supply

petitioned the Bankruptcy Court for Chapter 7 relief.

      The Bankruptcy Court dismissed the Chapter 7 case against Duran without

Duran's consent. Then, in 2010, Duran filed a six-count adversarial complaint

against Antonini in In re: Alejandro Antonini seeking damages against Antonini

for pursuing the involuntary Chapter 7 case against him and asking the Bankruptcy

Court to deny Antonini a discharge of his debts.

      The court held a two-day bench trial on Duran's adversarial complaint, heard

testimony from witnesses, including Antonini and Duran, and entered a final

judgment on Antonini's petition for the discharge of his debts and ordering him to

pay Duran $185,000 in attorney's fees and costs and $50,000 in punitive damages

under 11 U.S.C. § 303(i). Antonini timely appealed the judgment to the District


                                         2
              Case: 13-12835      Date Filed: 02/11/2014   Page: 3 of 4




Court; he challenged the Bankruptcy Court's findings of fact as clearly erroneous

and its award of attorney's fees as an abuse of discretion. The District Court found

no merit in either challenge and affirmed the judgment.

      The District Court found that the Bankruptcy Court's findings of fact were

consistent with its assessment of the evidence at the end of the trial and were fully

supported by the evidence. The court rejected out of hand Antonini's argument

that the attorney's fee award lacked evidentiary support because the billing records

of Duran's law firm were not admitted into evidence. The Bankruptcy Court had

ample evidence on which to base the award in the form of the testimony of Duran

and his expert witness, Charles Throkmorton, which it found credible. The District

Court also rejected Antonini's argument that the evidence failed to support to the

punitive damages award. The Bankruptcy Court awarded Duran punitive damages

because if found that Antonini filed the Chapter 7 petition against Duran in "bad

faith." As the District Court observed, the record was replete with evidence of bad

faith. For example, the day Antonini filed the Chapter 7 petition, he signed an

affidavit stating that Duran's net worth was in excess of $100 million. In the face of

that admission and without conducting any due diligence, he filed the Chapter 7

petition. He filed it because, as he put it, it was the "best" way to collect the money




                                           3
              Case: 13-12835     Date Filed: 02/11/2014    Page: 4 of 4


Duran purportedly owed him. After that, he failed to establish the validity of the

debts Duran allegedly owed him and his company. Antonini now appeals

the District Court's judgment. He presents to us the arguments he presented to the

District Court. Like that court and for the reasons it gave in affirming the

Bankruptcy Court's judgment, we find no merit in any of Antonini's arguments.

The District Court’s judgment is accordingly

      AFFIRMED.




                                          4